


Exhibit 10.1







REORGANIZATION AGREEMENT




This REORGANIZATION AGREEMENT dated as of June 10, 2013 (this “Agreement”) is by
and between Pronto Corp., Inc. a Nevada company  (“Pronto”) located at 909 Bay
Street, Suite 812, Toronto, Ontario, Canada M5S 3G2, and RAR Beauty, LLC.
(“RAR”) a Florida Limited Liability Company.   RAR and Pronto are collectively
referred to herein as the “Parties”.




WHEREAS, the respective boards of directors of each of RAR and Pronto have
approved the acquisition of RAR by Pronto (the “Acquisition”) upon the terms,
and subject to the conditions, set forth in this Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Acquisition
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the “Code”); and

WHEREAS, RAR and Pronto desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

WHEREAS, Pronto desires to acquire 100% of the issued and outstanding stock of
RAR;




NOW, THEREFORE, The Boards of Directors of Pronto and RAR deem it advisable and
in their best interests that the shareholders of RAR acquire approximately a 75%
controlling interest in the securities of Pronto, and Pronto acquire a 100%
controlling interest in the securities of RAR, in accordance with the terms and
conditions of this Reorganization Agreement.




1.

Pre-Closing Actions of Pronto.  Either prior to or immediately upon execution of
this Agreement and prior to any Closing as set forth herein, Pronto shall
undertake the following actions:




(a)

The Board of Directors of Pronto shall unanimously approve and deliver to Lanham
& Lanham, LLC ("Escrow") in escrow resolutions with respect to (a) approving the
Transactions set forth herein; (b) increasing or directing the size of the Board
of Directors to be three members; (c) electing three persons designated by RAR
to the Board of Directors, and (d) approving a name change of the corporation to
“RAR Beauty, Inc.”




(b)

Pronto shall prepare and deliver to counsel for RAR for review a Form 8-K filing
which reflects the transactions contemplated by this Agreement, as required to
be filed with the Securities and Exchange Commission (the “Commission”) on the
Closing Date (defined below)




(c)

Pronto shall either complete a full dilution of all issued and outstanding
notes, convertible debentures, warrants and/or options of its common stock or
cancel or cause to be cancelled all those not exercised into shares of its
common stock such that at Closing there shall be a total of approximately
60,000,000 shares of common stock issued and outstanding (including the Escrowed
Pronto Shares).




(d)

Pronto shall issue and deliver to Lanham & Lanham, LLC as Escrow (the “Escrow
Agent”) for a total of approximately 45,000,000 shares of common stock of Pronto
(which at the time of Closing will reflect approximately 75% of the fully
diluted issued and outstanding common stock of Pronto) for delivery to members
of RAR at Closing (the "Escrowed Pronto Shares").  




(e)

Pronto will deliver letters of resignation of Pronto’s current officers and
directors to be effective at the Closing Date, unless new officers and directors
have been appointed prior to the Closing Date pursuant to this Agreement;




(f)

Pronto shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.




(g)

Financing – Pronto shall provide to RAR a total of Three Million, five hundred
thousand US dollars ($3,500,000) over a period of two (2) years.  The first
eight hundred thousand US dollars ($800,000) shall be provided within forty-five
(45) days of signing this Agreement and shall be utilized as follows: five
hundred thousand ($500,000) shall be considered a down payment on the purchase
price and three hundred thousand ($300,000) shall be working capital (“Working
Capital”).  Said Working Capital shall be used to complete this business
combination including, but not limited to, an audit, filings, transfer agent
fees and all necessary filings with the Securities and Exchange Commission.  The
balance of two million five hundred thousand US dollars ($2,500,000) shall be
provided of the next twenty-four (24) months.  Further, it is hereby agreed that
RAR has debt in the amount of approximately five hundred thousand dollars
($500,000) that shall be retired upon completion of this business combination.




(h)

It is hereby agreed that all funds raised in the above Financing shall be
contributed by third parties and not Pronto directly.  If said Financing funds
are not raised in accordance with paragraph (g) above, RAR in no way holds
Pronto or its current management responsible and hereby grants to them hold
harmless provisions as to the Financing.




(i)

Super Voting Rights.  It is hereby agreed that Seller’s management shares shall
have “super voting rights.”  Whereby, each share owned by management, when voted
at an annual meeting of shareholders, shall be counted as twenty (20) votes.  A
list of individuals who qualify as “Management” shall be provided by the Seller.
 





--------------------------------------------------------------------------------







2.

Pre-Closing Actions of RAR.  Immediately upon execution of this Agreement and
prior to the Closing as set forth herein, RAR shall undertake the following
actions:




(a)

RAR shall cause its Board of Directors to execute and deliver resolutions
approving the Transactions set forth herein.




(b)

RAR shall deliver to Lanham & Lanham, LLC as Escrow (the “Escrow Agent”) share
certificates of the Company shares that represents 100% of the equity of RAR,
for delivery to Pronto at Closing (the "Escrowed RAR Shares").




(c)

RAR shall complete and deliver to Pronto a complete audit of its financial
statements, including any interim or other financial statements required for
inclusion in the Form 8-K filing to be completed at Closing, (the “RAR Financial
Statements”).




(d)

RAR shall cooperate with its reasonable best efforts to assist Pronto to prepare
and complete the documents necessary to be filed with local, state and federal
authorities to consummate the transactions contemplated hereby.




(e)

RAR shall deliver to Escrow Agent the sum of $150,000 USD as part of the
transaction.  These funds shall be delivered to bring the POTO balance sheet to
zero – zero balance.




3.

Conditions to Closing.  The parties' obligation to close the proposed
Acquisition will be subject to specified conditions precedent including, but not
limited to, the following:




(a)

the representations and warranties of RAR as set forth in Section 6 herein shall
remain accurate as of the Closing Date and no material adverse change in the
business of RAR shall have occurred;




(b)

the representations and warranties of Pronto as set forth in Section 7 herein
shall remain accurate as of the Closing Date and no material adverse change in
the business of Pronto shall have occurred;




(c)

all the documents necessary to be filed with local, state and federal
authorities are prepared




(d)

Pronto shall have provided the board resolutions and any other approval required
to complete the board election and the name change.




(e)

Pronto shall retain its good standing as a publicly company is quoted on the
OTCBB under the symbol "Pronto".




(f)

Reverse Split.

It is hereby agreed that neither Party shall agree to a reverse split of the
shares of the public company for a period of three (3) years from the Closing.




(g)

Upon delivery of shares certificates to RAR, the Escrow Agent shall deliver to
POTO the sum of $150,000 USD.  As stated in paragraph 2(e) above.




4.

At the Closing.




(a)

At the Closing, Lanham & Lanham, LLC shall release from escrow letters of
resignation and the Pronto Board Resolutions effectuating the election of three
new members of the Board of Directors.




(b)

At the Closing, Lanham & Lanham, LLC shall deliver the Escrowed Pronto Shares to
RAR for delivery to members of RAR.




(c)

At the Closing, Lanham & Lanham, LLC shall deliver the Escrowed RAR Shares to
Pronto.




(d)

At the Closing, the existing officers of Pronto shall resign and be replaced by
those officers appointed by the new Board of Directors.




(f)

Immediately subsequent to the Closing, the combined entities will file the Form
8-K required for the transactions contemplated by this Agreement.




5.

Timing of Closing.  The Closing is anticipated to occur within 10 days of this
Agreement, but shall occur upon the satisfaction of the conditions set forth in
this Agreement and upon instructions from the parties hereto to the Escrow
Agent.  The Closing Date shall occur as soon as possible after the execution of
this Agreement and upon completion of the amendment to the Articles of
Incorporation, unless the Escrow Agent receives instructions otherwise from the
parties or notice from a party that the conditions set forth herein have not
occurred.  In the event the Closing does not occur on or before July 31, 2013,
(i) the Escrow Agent shall return the Escrowed RAR Shares to RAR and (ii) the
Escrow Agent shall return the Escrowed Pronto Shares.





--------------------------------------------------------------------------------




6.

Representations of RAR.  Except as set forth in the RAR Financial Statements
delivered as set forth in Section 2(c) above, RAR represents and warrants as
follows:




(a)

Ownership of Shares.  As of the Closing Date, Pronto will become the record and
beneficial owner of the Escrowed RAR Shares.  The Escrowed RAR Shares will be
free from claims, liens or other encumbrances, except as provided under
applicable federal and state securities laws and pursuant to a Shareholders
Agreement of even date herewith between Pronto and the remaining two RAR
shareholders.  The Escrowed RAR Shares shall reflect 100% of the ownership
equity of RAR.




(b)

Fully paid and Nonassessable.  The Escrowed RAR Shares constitute duly and
validly issued ownership interests of RAR, and are fully paid and nonassessable,
and RAR further represents that it has the power and the authority to execute
this Agreement and to perform the obligations contemplated hereby;




(c)

Organization of RAR; Authorization.  RAR is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Florida with full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement constitutes a valid and binding obligation
of RAR; enforceable against it in accordance with its terms.  Except as set
forth on Schedule 6(c), RAR has no subsidiaries.




(d)

Capitalization.  As of the Closing Date, RAR has a total of 200 shares issued
and outstanding.  All of the issued and outstanding shares of RAR are validly
issued, fully paid and non-assessable and there is not and as of the Closing
Date there will not be outstanding any warrants, options or other agreements on
the part of any of RAR obligating such entity to issue any additional shares of
common or preferred stock, any ownership interest or any of its securities of
any kind.




 (e)

No Conflict as to RAR.  Neither the execution and delivery of this Agreement nor
the consummation of the exchange of the Escrowed RAR Shares will (a) violate any
provision of the membership agreement or by-laws (or other governing instrument)
of RAR or (b) violate, or be in conflict with, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or excuse performance by any Person of any of its obligations under, or
cause the acceleration of the maturity of any debt or obligation pursuant to, or
result in the creation or imposition of any Encumbrance upon any property or
assets of RAR under, any material agreement or commitment to which RAR is a
party or by which its property or assets is bound, or to which any of the
property or assets of RAR is subject, or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or other Governmental
Body applicable to RAR except, in the case of violations, conflicts, defaults,
terminations, accelerations or encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of RAR.




(f)

Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by RAR in connection with the execution,
delivery and performance of this Agreement by RAR or the consummation of the
sale of the Escrowed RAR Shares.




(g)

Other Consents. No consent of any Person is required to be obtained by RAR to
the execution, delivery and performance of this Agreement or the consummation of
the sale of the Escrowed RAR Shares, including, but not limited to, consents
from parties to leases or other agreements or commitments, except for any
consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of RAR as a whole.




(h)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any Court or Governmental body pending or threatened in writing
against or involving RAR which is likely to have a material adverse effect on
the business or financial condition of RAR as a whole, or which questions or
challenges the validity of this Agreement.  RAR is not subject to any judgment,
order or decree that is likely to have a material adverse effect on the business
or financial condition of RAR as a whole.




(i)

Absence of Certain Changes. RAR has not:




1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;




2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;




3.

other than the RAR Escrowed Shares, issued or sold any Equity Securities or
other securities, acquired, directly or indirectly, by redemption or otherwise,
any such Equity Securities, reclassified, split-up or otherwise changed any such
Equity Security, or granted or entered into any options, warrants, calls or
commitments of any kind with respect thereto;




4.

organized any new Subsidiary or acquired any Equity Securities of any Person or
any equity or ownership interest in any business;





--------------------------------------------------------------------------------







5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;  




6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;




7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;




8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  




9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;




10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;




11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);




(j)

Compliance with Law. The operations of RAR have been conducted in accordance
with all applicable laws and regulations of all Governmental Bodies having
jurisdiction over them, except for violations thereof which are not likely to
have a material adverse effect on the business or financial condition of RAR as
a whole.  RAR has not received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations.  RAR has
all material licenses, permits, orders or approvals from the Governmental Bodies
required for the conduct of its business, and is not in material violation of
any such licenses, permits, orders and approvals.  All such licenses, permits,
orders and approvals are in full force and effect, and no suspension or
cancellation of any thereof has been threatened.




(k)

Title to Properties.  RAR owns all the material properties and assets that it
purports to own (real, personal and mixed, tangible and intangible), including,
without limitation, all the material properties and assets reflected in the RAR
Financial Statements.  All properties and assets, including without limitation
technology and intangible assets, are free and clear of all material
encumbrances and are not, in the case of real property, subject to any material
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever except, with respect to all such properties
and assets, (a) mortgages or security interests shown on the RAR Financial
Statements as securing specified liabilities or obligations, with respect to
which no default (or event which, with notice or lapse of time or both, would
constitute a default) exists, (b) mortgages or security interests incurred in
connection with the purchase of property or assets after the date of such
financial statements (such mortgages and security interests being limited to the
property or assets so acquired), with respect to which no default (or event
which, with notice or lapse of time or both, would constitute a default) exists,
(c) as to real property, (i) imperfections of title, if any, none of which
materially detracts from the value or impairs the use of the property subject
thereto, or impairs the operations of RAR as a whole and (ii) zoning laws that
do not impair the present or anticipated use of the property subject thereto,
and (d) liens for current taxes not yet due.  The properties and assets of RAR
include all rights, properties and other assets necessary to permit RAR to
conduct business in all material respects in the same manner as it is conducted
on the date of this Agreement.




7.

Representations of Pronto. Pronto for its respective rights and interests
represents and warrants as follows:




(a)

Organization; Authorization.  Pronto is a corporation duly organized, validly
existing and in good standing under the laws of Nevada with full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action of Pronto and this
Agreement constitutes a valid and binding obligation; enforceable against in
accordance with its terms.  Pronto has no subsidiaries.




(b)

Capitalization.  The authorized capital stock of Pronto consists of 75,000,000
shares of common stock, par value $0.001 per share, and 0 shares of preferred
stock, par value $0.001 per share, authorized.  As of the date of this
Agreement, Pronto has 3,450,000 shares of common stock issued and outstanding
and no shares of preferred stock issued and outstanding.  As of the Closing
Date, Pronto shall have no more than 60,000,000 shares of common stock
outstanding (including the Pronto Escrowed Shares), and no preferred shares.  No
shares have otherwise been registered under state or federal securities laws.
 As of the Closing Date, all of the issued and outstanding shares of common
stock of Pronto are validly issued, fully paid and non-assessable and, there is
not and as of the Closing Date there will not be outstanding any warrants,
options or other agreements on the part of Pronto obligating any of Pronto to
issue any additional shares of common or preferred stock or any of its
securities of any kind, except for such shares or securities called for in this
Agreement.  The Common Stock of Pronto is presently quoted on the
over-the-counter bulletin board under the symbol “Pronto”.  Pronto is current in
all of its required filings with the US Securities and Exchange Commission.




(c)

No Conflict as to Pronto and Subsidiaries.  Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated herein
will (a) violate any provision of the articles of incorporation or organization
of Pronto or any of its Subsidiaries or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of any of Pronto or any of its
Subsidiaries under, any material agreement or commitment to which any of Pronto,
any of its Subsidiaries is a party or by which any of their respective property
or assets is bound, or to which any of the property or assets of any of Pronto
or any of its Subsidiaries is subject, or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or other Governmental
Body applicable to Pronto or any of its Subsidiaries except, in the case of
violations, conflicts, defaults, terminations, accelerations or Encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of  Pronto
and its subsidiaries, taken as a whole.





--------------------------------------------------------------------------------







(d)

Consents and Approvals of Governmental Authorities. Except with respect to a
Form 8-K filing with the US Securities and Exchange Commission, no consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Body is required to be made or obtained by Pronto in connection
with the execution, delivery and performance of this Agreement by Pronto or the
consummation of the transactions contemplated herein.




(e)

Other Consents. No consent of any Person is required to be obtained by Pronto to
the execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated herein, including, but not limited to, consents
from parties to leases or other agreements or commitments, except for any
consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of Pronto.




 (f)

Litigation.  There is no action, suit, inquiry, proceeding or investigation by
or before any court or Governmental Body pending or threatened in writing
against or involving Pronto or any of its Subsidiaries which is likely to have a
material adverse effect on the business or financial condition of Pronto and any
of its Subsidiaries, taken as whole, or which would require a payment by Pronto
or its subsidiaries in excess of $10,000 in the aggregate or which questions or
challenges the validity of this Agreement. Neither Pronto nor any or its
Subsidiaries is subject to any judgment, order or decree that is likely to have
a material adverse effect on the business or financial condition of Pronto or
any of its Subsidiaries, taken as a whole, or which would require a payment by
Pronto or its Subsidiaries in excess of $10,000 in the aggregate.




(g)

Absence of Certain Changes. Neither Pronto nor any of its Subsidiaries has:




1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition of  Pronto and its Subsidiaries, taken as a whole, or made
any disposition of any of its material properties or assets other than in the
ordinary course of business;




2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;




3.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;  




4.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;  




5.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;  




6.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;  




7.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);  




8.

purchased or entered into any contract or commitment to purchase any material
quantity of raw materials or supplies, or sold or entered into any contract or
commitment to sell any material quantity of property or assets, except (i)
normal contracts or commitments for the purchase of, and normal purchases of,
raw materials or supplies, made in the ordinary course business, (ii) normal
contracts or commitments for the sale of, and normal sales of, inventory in the
ordinary course of business, and (iii) other contracts, commitments, purchases
or sales in the ordinary course of business;  




9.

written off or been required to write off any notes or accounts receivable in an
aggregate amount in excess of  $2,000;  




10.

written down or been required to write down any inventory in an aggregate amount
in excess of  $ 2,000;  




11.

entered into any collective bargaining or union contract or agreement; or  




12.

other than the ordinary course of business, incurred any liability required by
generally accepted accounting principles to be reflected on a balance sheet and
material to the business or financial condition of Pronto and their subsidiaries
taken as a whole.




 (h)

Compliance with Law. The operations of Pronto and its Subsidiaries have been
conducted in accordance with all applicable laws and regulations of all
Governmental Bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of Pronto and its Subsidiaries, taken as a whole, or which
would not require a payment by Pronto or its Subsidiaries in excess of $2,000 in
the aggregate, or which have been cured. Neither Pronto nor any of its
Subsidiaries has received any notification of any asserted present or past
failure by it to comply with any such applicable laws or regulations.  Pronto
and its Subsidiaries have all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of their businesses, and
are not in material violation of any such licenses, permits, orders and
approvals. All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.





--------------------------------------------------------------------------------







8.

Noncircumvention.  It is understood that in connection with the transactions
contemplated hereby, RAR has been and will be seeking to find investors willing
to provide loans and/or capital investments to finance business plans.  In
connection therewith, Pronto will not, and it will cause its directors,
officers, employees, agents and representatives not to attempt, directly or
indirectly, (i) to contact any party introduced to it by RAR, or (ii) deal with,
or otherwise become involved in any transaction with any party which has been
introduced to it by RAR, without the express written permission of the
introducing party and without having entered into a commission agreement with
the introducing party.  Any violation of the covenant shall be deemed an attempt
to circumvent RAR, and the party so violating this covenant shall be liable for
damages in favor of the circumvented party.




9.

No Solicitations.  From and after the date of this Agreement until the Closing
Date or termination of this Agreement pursuant, neither Pronto nor RAR will nor
will it authorize or permit any of its officers, directors, affiliates or
employees or any investment banker, attorney or other advisor or representative
retained by it, directly or indirectly, (i) solicit or initiate the making,
submission or announcement of any other acquisition proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any person any non
public information with respect to any other acquisition proposal, (iii) engage
in discussions with any Person with respect to any other acquisition proposal,
except as to the existence of these provisions, (iv) approve, endorse or
recommend any other acquisition proposal or (v) enter into any letter of intent
or similar document or any contract agreement or commitment contemplating or
otherwise relating to any other acquisition proposal.




10.

Notices.  Any notice which any of the parties hereto may desire to serve upon
any of the other parties hereto shall be in writing and shall be conclusively
deemed to have been received by the party at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:




If to RAR:

RAR Beauty, LLC




Attn:  

Telephone:  

Facsimile:




With a copy to:




Lanham & Lanham, LLC

28562 Oso Parkway, Unit D

Rancho Santa Margarita, CA 92688

Telephone:  (949) 933-1964




If to Pronto:

c/o Svetlana Gofman

909 Bay Street, Suite 812

Toronto, Ontario, Canada M5S 3G2

Telephone: (543) 513-7579




11.

Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of the parties.




12.

Choice of Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, and the parties submit to the exclusive
jurisdiction of the courts of Nevada in respect of all disputes arising
hereunder.




13.

Counterparts.  This Agreement may be signed in one or more counterparts, all of
which taken together shall constitute an entire agreement.




14.

Confidential Information.  Each of RAR and Pronto hereby acknowledges and agrees
that all information disclosed to each other whether written or oral, relating
to the other’s business activities, its customer names, addresses, all operating
plans, information relating to its existing services, new or envisioned products
or services and the development thereof, scientific, engineering, or technical
information relating to the others business, marketing or product promotional
material, including brochures, product literature, plan sheets, and any and all
reports generated to customers, with regard to customers, unpublished list of
names, and all information relating to order processing, pricing, cost and
quotations, and any and all information relating to relationships with
customers, is considered confidential information, and is proprietary to, and is
considered the invaluable trade secret of such party (collectively “Confidential
Information”).  Any disclosure of any Confidential Information by any party
hereto, its employees, or representatives shall cause immediate, substantial,
and irreparable harm and loss to the other.  Each party understands that the
other desires to keep such Confidential Information in the strictest confidence,
and that such party’s agreement to do so is a continuing condition of the
receipt and possession of Confidential Information, and a material provision of
this agreement, and a condition that shall survive the termination of this
Agreement.  Consequently, each party shall use Confidential Information for the
sole purpose of performing its obligations as provided herein.




15.

Entire Agreement.  This Agreement and the Shareholders Agreement sets forth the
entire agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof.  No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any Party hereto which is not embodied in
this Agreement or the written statements, certificates, or other documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby, and no party hereto shall be bound by or liable for any alleged
understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.








--------------------------------------------------------------------------------



16.

Costs and Expenses.  Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party.  The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder's fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.




17.

Attorney’s Fees.  Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such Action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its Attorney’s Fees and Costs.




18.

Finders.  RAR and Pronto represents and warrants that there are no finders or
other parties which have represented RAR or Pronto in connection with this
transaction which have not received appropriate compensation.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




For and on behalf of:

Pronto Corp.

A Nevada Corporation







By:  /s/ Svetiana Gofman ______

Svetiana Gofman, President/CEO




For and on behalf of:

RAR Beauty, LLC

a Florida Limited Liability Company







By: /s/ Richard Roer ___________

Richard Roer, President






